PER CURIAM
Appellant seeks reversal of an order that, under ORS 426.130(1)(a)(C), committed her to the Oregon Health Authority for a period not to exceed 180 days based on the trial court’s determination that, because of a mental disorder, she was unable to provide for her basic personal needs. Former ORS 426.005(1)(e)(B) (2013), amended by Or Laws 2015, ch 461, § 1, renumbered as ORS 426.005(1)(f)(B) (“‘Person with mental illness’ means a person who, because of a mental disorder, is * * * [u] nable to provide for basic personal needs and is not receiving such care as is necessary for health and safety.”).1 Appellant asserts, and the state concedes, that the evidence was insufficient to support the court’s determination. ORS 426.130(1)(a); see State v. D. M., 245 Or App 466, 470, 263 P3d 1086 (2011) (“In order to civilly commit a person, the state must prove, by clear and convincing evidence, that the person is mentally ill.”). We agree, accept the state’s concession, and reverse.
Reversed.

 ORS 426.005(1)(f)(B) now provides that, because of a mental disorder, a person is “[u] nable to provide for basic personal needs that are necessary to avoid serious physical harm in the near future, and is not receiving such care as is necessary to avoid such harm” (Emphasis added.)